Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on foreign application JP2017-170554 filed on 09/05/2017. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: VEHICLE BRAKING CONTROL DEVICE FOR HYDRAULIC PRESSURE HUNTING.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are as follows:

The following limitations recite a generic placeholder coupled with functional language without a structural modifier:
“a determination unit that is configured to determine, based on the detected hydraulic pressure by the hydraulic pressure sensor, whether or not a hydraulic pressure hunting is occurring” recited in claim(s) 1-7.
For the purposes of examination, the examiner will take the determination unit as part of a program implemented by a processor using instructions stored in a memory, based on FIG. 1: (62), (622), FIG. 4, and the following excerpt(s):
¶[0032]-¶[0033]: “The brake ECU 6 has hardware, such as a processor and a memory, similar to those of a typical computer... The brake ECU 6 has an upstream mechanism control unit 61 and a downstream mechanism control unit 62. In Fig. 1, the upstream mechanism control unit 61 and the downstream mechanism control unit 62 are physically realized in a single brake ECU 6”.
¶[0035]: “The downstream mechanism control unit 62 includes an acquisition unit 621, a determination unit 622 and a control unit 623 as functional components thereof”.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  
(1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or 
(2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the phrase “the hydraulic pressure sensor being detect a hydraulic pressure of the hydraulic pressure circuit” renders the claim indefinite because it is unclear what is meant by “being detect”. 
For the purposes of examination, the examiner will take “the hydraulic pressure sensor being detect a hydraulic pressure of the hydraulic pressure circuit” as — the hydraulic pressure sensor  detecting a hydraulic pressure of the hydraulic pressure circuit —, based on ¶[0034] of the specification.
Dependent claims 2-7 inherit and do not cure the deficiencies of claim 1 and are therefore rejected on the same basis as outlined above.

Regarding claims 4, 6, and 7, the phrase “if a response delay of the detected hydraulic pressure by the hydraulic pressure sensor with respect to the upstream target hydraulic pressure is equal to or larger than a predetermined allowable value” renders the claim indefinite because it is unclear whether the response delay recited refers to an actual delay (as in a delay in time) or an instantaneous difference between the detected hydraulic pressure and the target hydraulic pressure. 
For the purposes of examination, the examiner will take “if a response delay of the detected hydraulic pressure by the hydraulic pressure sensor with respect to the upstream target hydraulic pressure is equal to or larger than a predetermined allowable value” as — if a  difference of the detected hydraulic pressure by the hydraulic pressure sensor with respect to the upstream target hydraulic pressure is equal to or larger than a predetermined allowable value —, based on FIG. 4 and ¶[0064] of the specification: “At the step S12, the determination unit 622 determines whether a difference (response delay) between the actual M/C pressure and the target M/C pressure is equal to or larger than a predetermined threshold”.

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Furuyama (US 2016/0152221 A1) in view of Kokubo et al. (US 2007/0228812 A1), henceforth known as Furuyama and Kokubo, respectively.

Regarding claim 1, Furuyama discloses:
A braking control device for cooperatively controlling an upstream mechanism and a downstream mechanism based on a target wheel pressure, 
(Furuyama,
See at least FIG. 1; FIG. 2; FIG. 3; ¶[0023]: brake control unit 32... outputs a control command signal to an ESC 31; ¶[0024]: an electric booster control unit 35 controls electric booster 60 connected to a tandem type master cylinder M/C... ESC 31 is connected to each wheel cylinder W/C; ¶[0037]: At step S2, a target wheel cylinder pressure by the ABS operation is read from the brake control unit 32;
Where FIG. 1-FIG. 3 illustrate a brake device (A braking control device) that includes electric booster control unit 35 which controls electric booster 60 connected upstream of the master cylinder M/C (for cooperatively controlling an upstream mechanism) and brake control unit 32 which controls ESC 31 connected to each wheel cylinder W/C, i.e. downstream of the master cylinder M/C (and a downstream mechanism) based on a target wheel cylinder pressure)

the target wheel pressure being a target value of a hydraulic pressure in wheel cylinders, the upstream mechanism being configured to increase or decrease a hydraulic pressure of a brake fluid in a master cylinder, and 
(Furuyama,
See at least FIG. 4: (S2); FIG. 1-FIG. 3: W/C; ¶[0023]: Each wheel (FL, FR, RL and RR) is provided with a wheel cylinder W/C that produces the hydraulic braking force; ¶[0024]: electric booster 60 has an electric motor... when driving the electric motor, a force that moves the piston in the master cylinder M/C is controlled, then the master cylinder pressure can be controlled; ¶[0037]-¶[0039]; ¶[0042];
Where the target wheel cylinder pressure in step S2 is used to adjust the hydraulic pressure in the wheel cylinders in step S4 shown as W/C in FIG. 1-FIG. 3 (the target wheel pressure being a target value of a hydraulic pressure in wheel cylinders) and where the electric booster 60 has an electric motor that controls pressure in the master cylinder to increase or decrease the pressure (the upstream mechanism being configured to increase or decrease a hydraulic pressure of a brake fluid in a master cylinder))

the downstream mechanism being connected to the upstream mechanism via a hydraulic pressure circuit and being configured to increase or decrease a hydraulic pressure output from the upstream mechanism and then to supply the hydraulic pressure to the wheel cylinders, the braking control device comprising: 
(Furuyama,
See at least FIG. 1-FIG. 3: (31), (60), (W/C), (U1), (U2); ¶[0024]: U1, U2, ESC 31 is connected to each wheel cylinder W/C through pipes L1, L2, L3 and L4;  ¶[0039]: step S4, a pressure decrease control, a pressure increase control; 
Where the ES 31 (the downstream mechanism) is connected to the master cylinder M/S and electric booster 60 (being connected to the upstream mechanism) via hydraulic lines U1 and U2 (via a hydraulic pressure circuit) and where the ESC 31 performs pressure decrease control or pressure increase control in step S4 that adjusts the pressure in the master cylinder M/C (and being configured to increase or decrease a hydraulic pressure output from the upstream mechanism) in order to attain the target wheel cylinder pressure in the wheel cylinders W/C  via hydraulic lines L1, L2, L3, L4 (and then to supply the hydraulic pressure to the wheel cylinders))

an upstream mechanism control unit that is configured to feedback control the upstream mechanism in such a manner that a detected hydraulic pressure detected by a hydraulic pressure sensor is brought to an upstream target hydraulic pressure, the hydraulic pressure sensor being detect a hydraulic pressure of the hydraulic pressure circuit; 
(Furuyama,
See at least FIG. 2: (60), (35), (1); FIG. 4; ¶[0023]: a master cylinder pressure sensor 1 that detects a master cylinder pressure; ¶[0024]: electric booster control unit 35 controls electric booster 60; ¶[0038]-¶[0039]: current master cylinder pressure is detected, pressure increase/decrease control; ¶[0047]: S8 a master cylinder pressure correction value; ¶[0048]: S9 a master cylinder pressure correction command value; ¶[0051]: master cylinder pressure correction command value is outputted to the electric booster 60;
Where an electric booster control unit 35 (an upstream mechanism control unit) controls electric booster 60 using a detected master cylinder pressure in step S3, i.e. feedback control by detecting the master cylinder pressure in step S3 to control the master cylinder pressure in step S4, S9, S12 (that is configured to feedback control the upstream mechanism) such that a hydraulic pressure of the master cylinder detected by master cylinder pressure sensor 1 (in such a manner that a detected hydraulic pressure detected by a hydraulic pressure sensor) is increased/decreased in order to implement a corrected master cylinder pressure in step S12 (is brought to an upstream target hydraulic pressure), and where master cylinder pressure sensor 1 detects the pressure in the master cylinder, part of the hydraulic circuit (the hydraulic pressure sensor being detect a hydraulic pressure of the hydraulic pressure circuit)).

Furuyama fails to disclose a determination unit that is configured to determine, based on the detected hydraulic pressure by the hydraulic pressure sensor, whether or not a hydraulic pressure hunting is occurring; and a control unit that is configured to control the downstream mechanism based on the upstream target hydraulic pressure and the target wheel pressure in a case where the determination unit determines that the hydraulic pressure hunting is occurring, as a whole. 

However, in the same field of endeavor, Kokubo teaches:
a determination unit that is configured to determine, based on the detected hydraulic pressure by the hydraulic pressure sensor, whether or not a hydraulic pressure hunting is occurring; and   
(Kokubo,
See at least FIG. 1: (70), (61): ¶[0043]: control unit of the brake apparatus for the vehicle 1 further includes a brake ECU 70; ¶[0073]: ECU 70 CPU ROM RAM programs; ¶[0072]: a master cylinder hydraulic pressure sensor 61 in order to detect a master cylinder hydraulic pressure generated within the master cylinder 13; FIG. 7A-C; FIG. 10A-C; FIG. 11; FIG. 13: (1135); FIG. 14; ¶[0035]: static hysteresis range, dynamic hysteresis range; ¶[0159], ¶[0171]: master cylinder hydraulic pressure hunting; ¶[0220]-¶[0223]: static hysteresis range, hunting range W of the master cylinder hydraulic pressure Pm, dynamic hysteresis range;
Where ECU 70, implemented as a CPU with programs stored in memory (a determination unit), determines, based on the hydraulic pressure sensed by master cylinder hydraulic pressure sensor 61 (based on the detected hydraulic pressure by the hydraulic pressure sensor) whether the variation of the master cylinder hydraulic pressure is within the hysteresis range, larger than hunting range W (whether or not a hydraulic pressure hunting is occurring); see section title Reducing Master Cylinder Hydraulic Pressure Hunting starting at ¶[0156] for details)

a control unit that is configured to control the downstream mechanism based on the upstream target hydraulic pressure and the target wheel pressure in a case where the determination unit determines that the hydraulic pressure hunting is occurring.  
(Kokubo,
See at least FIG. 1: (70), (50): ¶[0043]: control unit of the brake apparatus for the vehicle 1 further includes a brake ECU 70; ¶[0073]: ECU 70 CPU ROM RAM programs; ¶[0075], ¶[0076]: hydraulic pressure controlling actuator 50 controlled by ECU 70; FIG. 7A-C; FIG. 10A-C; ¶[0157]-¶[0158]: target wheel cylinder hydraulic pressure Pwt; ¶[0172]: according to the control unit of the brake apparatus for the vehicle of the third embodiment, the target wheel cylinder hydraulic pressure Pwt is set by use of a value that is obtained by applying hysteresis to the master cylinder hydraulic pressure Pm (hereinafter referred to also as a master cylinder hydraulic pressure with hysteresis Pmh), instead of the master cylinder hydraulic pressure Pm itself; 
Where ECU 70 (a control unit) controls hydraulic pressure controlling actuator 50 (that is configured to control the downstream mechanism) based on a target master cylinder pressure Pmh (based on the upstream target hydraulic pressure) and a target wheel cylinder hydraulic pressure Pwt (and the target wheel pressure), as shown in FIG. 10A-C, when the variation in the master cylinder hydraulic pressure falls within the hunting range W (in a case where the determination unit determines that the hydraulic pressure hunting is occurring); see ¶[0220]-¶[0223] for: static hysteresis range, hunting range W of the master cylinder hydraulic pressure Pm, dynamic hysteresis range).

It would have been obvious to a person having ordinary skill in the art prior to the effective filing date to combine the braking control device of Furuyama with the features taught by Kokubo because “When the basic hydraulic pressure hunting occurs, vibration caused by the hunting is transmitted to the brake pedal, and the driver may have poor brake feeling. A reduction of such basic hydraulic pressure hunting has been expected so far” (Kokubo, ¶[0021]).


Regarding claim 2, Furuyama and Kokubo teach the braking control device according to claim 1. Kokubo further teaches:
wherein the determination unit is configured to determine that that hydraulic pressure hunting is occurring in a case where an increase or decrease in the detected hydraulic pressure by the hydraulic pressure sensor occurs the number of times equal to or more than a predetermined value within a predetermined period of time.  
(Kokubo,
See at least FIG. 1: (70), (61); FIG. 7A-C; FIG. 8-FIG. 9; FIG. 10A-C; ¶[0073]: ECU 70 CPU ROM RAM programs;  ¶[0173]- ¶[0219]: A calculation process of the master cylinder hydraulic pressure with hysteresis Pmh according to the third embodiment will be explained in accordance with FIGS. 8 and 9; ¶[0220]: the master cylinder hydraulic pressure with hysteresis Pmh is calculated and renewed as mentioned above;
Where the ECU 70 (wherein the determination unit) determines whether the master cylinder hydraulic pressure falls within the static hysteresis range and/or dynamic hysteresis range, including the hunting range W (is configured to determine that that hydraulic pressure hunting is occurring) based on an increase or decrease in the master cylinder hydraulic pressure detected by master cylinder hydraulic pressure sensor 61 (in a case where an increase or decrease in the detected hydraulic pressure by the hydraulic pressure sensor) at least once (occurs the number of times equal to or more than a predetermined value) within a detecting time frame required to calculate and renew the master cylinder hydraulic pressure with hysteresis Pmh, i.e. within the time needed to calculate the target master cylinder hydraulic pressure (within a predetermined period of time); see ¶[0173]- ¶[0219] for details)

It would have been obvious to a person having ordinary skill in the art prior to the effective filing date to combine the braking control device of Furuyama with the features taught by Kokubo for at least the same reasons outlined in claim 1, above.


Regarding claim 3, Furuyama and Kokubo teach the braking control device according to claim 1. Furuyama further discloses: 
wherein the control unit is configured to feedback control the downstream mechanism based on the detected hydraulic pressure by the hydraulic pressure sensor and the target wheel pressure in a case where [the determination unit determines that] the hydraulic pressure hunting is not occurring.  
(Furuyama,
See at least FIG. 2: (32), (31), (1); FIG. 3; FIG. 4; ¶[0023]: a master cylinder pressure sensor 1 that detects a master cylinder pressure...  brake control unit 32.. outputs a control command signal to ESC 31; ¶[0026]: ESC 31 function; ¶[0037]: at step S2, a target wheel cylinder pressure by the ABS operation is read from the brake control unit 32; ¶[0038]: at step S3, a current master cylinder pressure is detected; ¶[0039]: attain the target wheel cylinder pressure from a current wheel cylinder pressure by a pressure decrease/increase control; ¶[0006]: the brake control device of the present invention adjusts a boost state of an upstream side brake fluid pressure... suppresses variation of the braking operation member; ¶[0041]-¶[0043]: variation suppression;
Where brake control unit 32 (wherein the control unit) uses a current wheel cylinder pressure to attain a target wheel cylinder pressure, i.e. feedback control by controlling ESC 31 (is configured to feedback control the downstream mechanism) based on the master cylinder pressure detected by master cylinder pressure sensor 1 in step S3 (based on the detected hydraulic pressure by the hydraulic pressure sensor) and the target wheel cylinder pressure read at step S2 (and the target wheel pressure) where variation suppression control is implemented to prevent pressure variation in the hydraulic circuit, i.e. prevent hydraulic pressure hunting (in a case where [...] the hydraulic pressure hunting is not occurring)).

Furuyama fails to disclose a case where the determination unit determines that the hydraulic pressure hunting is not occurring, the limitation bolded for emphasis. 

However, Kokubo teaches
[... a case where] the determination unit determines that [the hydraulic pressure hunting is not occurring].
(Kokubo,
See at least FIG. 1: (70), (61): ¶[0043]: control unit of the brake apparatus for the vehicle 1 further includes a brake ECU 70; ¶[0073]: ECU 70 CPU ROM RAM programs; ¶[0072]: a master cylinder hydraulic pressure sensor 61 in order to detect a master cylinder hydraulic pressure generated within the master cylinder 13; FIG. 7A-C; FIG. 10A-C; FIG. 11; FIG. 13: (1135); FIG. 14; ¶[0035]: static hysteresis range, dynamic hysteresis range; ¶[0159], ¶[0171]: master cylinder hydraulic pressure hunting; ¶[0220]-¶[0223]: static hysteresis range, hunting range W of the master cylinder hydraulic pressure Pm, dynamic hysteresis range;
Where ECU 70, implemented as a CPU with programs stored in memory ([... a case where] the determination unit), determines, based on the hydraulic pressure sensed by master cylinder hydraulic pressure sensor 61 whether the variation of the master cylinder hydraulic pressure is within the hysteresis range, larger than hunting range W, i.e. whether the hydraulic pressure variation is a result of hunting (determines that [the hydraulic pressure hunting is not occurring]); see section title Reducing Master Cylinder Hydraulic Pressure Hunting starting at ¶[0156] for details)

It would have been obvious to a person having ordinary skill in the art prior to the effective filing date to combine the braking control device of Furuyama with the features taught by Kokubo for at least the same reasons outlined in claim 1, above.


Regarding claim 5, Furuyama and Kokubo teach the braking control device according to claim 2. Furuyama further discloses: 
wherein the control unit is configured to feedback control the downstream mechanism based on the detected hydraulic pressure by the hydraulic pressure sensor and the target wheel pressure in a case where [the determination unit determines that] the hydraulic pressure hunting is not occurring.  
(Furuyama,
See at least FIG. 2: (32), (31), (1); FIG. 3; FIG. 4; ¶[0023]: a master cylinder pressure sensor 1 that detects a master cylinder pressure...  brake control unit 32.. outputs a control command signal to ESC 31; ¶[0026]: ESC 31 function; ¶[0037]: at step S2, a target wheel cylinder pressure by the ABS operation is read from the brake control unit 32; ¶[0038]: at step S3, a current master cylinder pressure is detected; ¶[0039]: attain the target wheel cylinder pressure from a current wheel cylinder pressure by a pressure decrease/increase control; ¶[0006]: the brake control device of the present invention adjusts a boost state of an upstream side brake fluid pressure... suppresses variation of the braking operation member; ¶[0041]-¶[0043]: variation suppression;
Where brake control unit 32 (wherein the control unit) uses a current wheel cylinder pressure to attain a target wheel cylinder pressure, i.e. feedback control by controlling ESC 31 (is configured to feedback control the downstream mechanism) based on the master cylinder pressure detected by master cylinder pressure sensor 1 in step S3 (based on the detected hydraulic pressure by the hydraulic pressure sensor) and the target wheel cylinder pressure read at step S2 (and the target wheel pressure) where variation suppression control is implemented to prevent pressure variation in the hydraulic circuit, i.e. prevent hydraulic pressure hunting (in a case where [...] the hydraulic pressure hunting is not occurring)).

Furuyama fails to disclose a case where the determination unit determines that the hydraulic pressure hunting is not occurring, the limitation bolded for emphasis. 

However, Kokubo teaches
[... a case where] the determination unit determines that [the hydraulic pressure hunting is not occurring].
(Kokubo,
See at least FIG. 1: (70), (61): ¶[0043]: control unit of the brake apparatus for the vehicle 1 further includes a brake ECU 70; ¶[0073]: ECU 70 CPU ROM RAM programs; ¶[0072]: a master cylinder hydraulic pressure sensor 61 in order to detect a master cylinder hydraulic pressure generated within the master cylinder 13; FIG. 7A-C; FIG. 10A-C; FIG. 11; FIG. 13: (1135); FIG. 14; ¶[0035]: static hysteresis range, dynamic hysteresis range; ¶[0159], ¶[0171]: master cylinder hydraulic pressure hunting; ¶[0220]-¶[0223]: static hysteresis range, hunting range W of the master cylinder hydraulic pressure Pm, dynamic hysteresis range;
Where ECU 70, implemented as a CPU with programs stored in memory ([... a case where] the determination unit), determines, based on the hydraulic pressure sensed by master cylinder hydraulic pressure sensor 61 whether the variation of the master cylinder hydraulic pressure is within the hysteresis range, larger than hunting range W, i.e. whether the hydraulic pressure variation is a result of hunting (determines that [the hydraulic pressure hunting is not occurring]); see section title Reducing Master Cylinder Hydraulic Pressure Hunting starting at ¶[0156] for details)

It would have been obvious to a person having ordinary skill in the art prior to the effective filing date to combine the braking control device of Furuyama with the features taught by Kokubo for at least the same reasons outlined in claim 1, above.


Claim 4 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Furuyama and Kokubo as applied to claims 1, 2, and 3, above, and in further view of Yamanao et al. (US 2009/0096280 A1), henceforth known as Yamanao.

Regarding claim 4, Furuyama and Kokubo teach the braking control device according to claim 1. Furuyama further discloses:
wherein the control unit is configured to feedback control the downstream mechanism based on the detected hydraulic pressure by the hydraulic pressure sensor and the target wheel pressure [if a response delay of the detected hydraulic pressure by the hydraulic pressure sensor with respect to the upstream target hydraulic pressure is equal to or larger than a predetermined allowable value even when the determination unit determines that the hydraulic pressure hunting is occurring].  
(Furuyama,
See at least FIG. 2: (32), (31), (1); FIG. 3; FIG. 4; ¶[0023]: a master cylinder pressure sensor 1 that detects a master cylinder pressure...  brake control unit 32.. outputs a control command signal to ESC 31; ¶[0026]: ESC 31 function; ¶[0037]: at step S2, a target wheel cylinder pressure by the ABS operation is read from the brake control unit 32; ¶[0038]: at step S3, a current master cylinder pressure is detected; ¶[0039]: attain the target wheel cylinder pressure from a current wheel cylinder pressure by a pressure decrease/increase control; ¶[0006]: the brake control device of the present invention adjusts a boost state of an upstream side brake fluid pressure... suppresses variation of the braking operation member; ¶[0041]-¶[0043]: variation suppression;
Where brake control unit 32 (wherein the control unit) uses a current wheel cylinder pressure to attain a target wheel cylinder pressure, i.e. feedback control by controlling ESC 31 (is configured to feedback control the downstream mechanism) based on the master cylinder pressure detected by master cylinder pressure sensor 1 in step S3 (based on the detected hydraulic pressure by the hydraulic pressure sensor) and the target wheel cylinder pressure read at step S2 (and the target wheel pressure)).

Kokubo further teaches:
[...] when the determination unit determines that the hydraulic pressure hunting is occurring.  
(Kokubo,
See at least FIG. 1: (70), (50): ¶[0043]: control unit of the brake apparatus for the vehicle 1 further includes a brake ECU 70; ¶[0073]: ECU 70 CPU ROM RAM programs; ¶[0075], ¶[0076]: hydraulic pressure controlling actuator 50 controlled by ECU 70; FIG. 7A-C; FIG. 10A-C; ¶[0157]-¶[0158]: target wheel cylinder hydraulic pressure Pwt; ¶[0172]: according to the control unit of the brake apparatus for the vehicle of the third embodiment, the target wheel cylinder hydraulic pressure Pwt is set by use of a value that is obtained by applying hysteresis to the master cylinder hydraulic pressure Pm (hereinafter referred to also as a master cylinder hydraulic pressure with hysteresis Pmh), instead of the master cylinder hydraulic pressure Pm itself; 
Where ECU 70 controls hydraulic pressure controlling actuator 50 as shown in FIG. 10A-C, when the variation in the master cylinder hydraulic pressure falls within the hunting range W (when the determination unit determines that the hydraulic pressure hunting is occurring); see ¶[0220]-¶[0223] for: static hysteresis range, hunting range W of the master cylinder hydraulic pressure Pm, dynamic hysteresis range).

It would have been obvious to a person having ordinary skill in the art prior to the effective filing date to combine the braking control device of Furuyama with the features taught by Kokubo because “When the basic hydraulic pressure hunting occurs, vibration caused by the hunting is transmitted to the brake pedal, and the driver may have poor brake feeling. A reduction of such basic hydraulic pressure hunting has been expected so far” (Kokubo, ¶[0021]).

The combination of Furuyama and Kokubo fails to explicitly teach if a response delay of the detected hydraulic pressure by the hydraulic pressure sensor with respect to the upstream target hydraulic pressure is equal to or larger than a predetermined allowable value even when the determination unit determines that the hydraulic pressure hunting is occurring, the limitation bolded for emphasis.

However, in the same field of endeavor, Yamanao teaches:
[wherein the control unit is configured to feedback control the downstream mechanism based on the detected hydraulic pressure by the hydraulic pressure sensor and the target wheel pressure] if a response delay of the detected hydraulic pressure by the hydraulic pressure sensor with respect to the upstream target hydraulic pressure is equal to or larger than a predetermined allowable value [even when... the hydraulic pressure hunting is occurring].  
(Yamanao,
See at least FIG.1: (CU), hydraulic unit 31, (PMC); FIG. 2; FIG. 5; FIG. 10: S7; ¶[0026]: a control unit CU connected to this hydraulic unit 31 and controlling each element or component; ¶[0031]: a pressure sensor PMC that detects a hydraulic pressure of the master cylinder M/C; ¶[0041]: target pressure operating section 101 computes a target hydraulic pressure P* of the wheel cylinder W/C on the basis of the signal of a master cylinder pressure Pmc detected by the pressure sensor PMC; ¶[0055]: the master cylinder pressure increases by the predetermined amount or more... the pressure increase control mode is selected... control hunting;
Where a control unit ([wherein the control unit]) controls hydraulic unit 31 and associated components based on the detected pressure, i.e. feedback control ([is configured to feedback control the downstream mechanism]) based on a master cylinder pressure Pmc detected by the pressure sensor PMC ([based on the detected hydraulic pressure by the hydraulic pressure sensor]) and a target hydraulic pressure of the wheel cylinder ([and the target wheel pressure]) if the master cylinder pressure  detected by the pressure sensor PMC increases by the predetermined amount or more (if a response delay of the detected hydraulic pressure by the hydraulic pressure sensor with respect to the upstream target hydraulic pressure is equal to or larger than a predetermined allowable value) even with control hunting ([even when... the hydraulic pressure hunting is occurring])).

It would have been obvious to a person having ordinary skill in the art prior to the effective filing date to combine the braking control device of Furuyama and Kokubo with the features taught by Yamanao because “...in a case where the driver depresses the brake pedal and the master cylinder pressure increases by the predetermined amount or more by the brake pedal depression, a judgment is made that there is a pressure increase intention (an intention of increasing the pressure), and the pressure increase control mode is selected” (Yamanao, ¶[0055]) and “Therefore, the boost control can be achieved while preventing the control hunting without providing the awkward feeling to the driver” (Yamanao, ¶[0139]).


Regarding claim 6, Furuyama and Kokubo teach the braking control device according to claim 2. Furuyama further discloses:
wherein the control unit is configured to feedback control the downstream mechanism based on the detected hydraulic pressure by the hydraulic pressure sensor and the target wheel pressure [if a response delay of the detected hydraulic pressure by the hydraulic pressure sensor with respect to the upstream target hydraulic pressure is equal to or larger than a predetermined allowable value even when the determination unit determines that the hydraulic pressure hunting is occurring].  
(Furuyama,
See at least FIG. 2: (32), (31), (1); FIG. 3; FIG. 4; ¶[0023]: a master cylinder pressure sensor 1 that detects a master cylinder pressure...  brake control unit 32.. outputs a control command signal to ESC 31; ¶[0026]: ESC 31 function; ¶[0037]: at step S2, a target wheel cylinder pressure by the ABS operation is read from the brake control unit 32; ¶[0038]: at step S3, a current master cylinder pressure is detected; ¶[0039]: attain the target wheel cylinder pressure from a current wheel cylinder pressure by a pressure decrease/increase control; ¶[0006]: the brake control device of the present invention adjusts a boost state of an upstream side brake fluid pressure... suppresses variation of the braking operation member; ¶[0041]-¶[0043]: variation suppression;
Where brake control unit 32 (wherein the control unit) uses a current wheel cylinder pressure to attain a target wheel cylinder pressure, i.e. feedback control by controlling ESC 31 (is configured to feedback control the downstream mechanism) based on the master cylinder pressure detected by master cylinder pressure sensor 1 in step S3 (based on the detected hydraulic pressure by the hydraulic pressure sensor) and the target wheel cylinder pressure read at step S2 (and the target wheel pressure)).

Kokubo further teaches:
[...] when the determination unit determines that the hydraulic pressure hunting is occurring.  
(Kokubo,
See at least FIG. 1: (70), (50): ¶[0043]: control unit of the brake apparatus for the vehicle 1 further includes a brake ECU 70; ¶[0073]: ECU 70 CPU ROM RAM programs; ¶[0075], ¶[0076]: hydraulic pressure controlling actuator 50 controlled by ECU 70; FIG. 7A-C; FIG. 10A-C; ¶[0157]-¶[0158]: target wheel cylinder hydraulic pressure Pwt; ¶[0172]: according to the control unit of the brake apparatus for the vehicle of the third embodiment, the target wheel cylinder hydraulic pressure Pwt is set by use of a value that is obtained by applying hysteresis to the master cylinder hydraulic pressure Pm (hereinafter referred to also as a master cylinder hydraulic pressure with hysteresis Pmh), instead of the master cylinder hydraulic pressure Pm itself; 
Where ECU 70 controls hydraulic pressure controlling actuator 50 as shown in FIG. 10A-C, when the variation in the master cylinder hydraulic pressure falls within the hunting range W (when the determination unit determines that the hydraulic pressure hunting is occurring); see ¶[0220]-¶[0223] for: static hysteresis range, hunting range W of the master cylinder hydraulic pressure Pm, dynamic hysteresis range).

It would have been obvious to a person having ordinary skill in the art prior to the effective filing date to combine the braking control device of Furuyama with the features taught by Kokubo because “When the basic hydraulic pressure hunting occurs, vibration caused by the hunting is transmitted to the brake pedal, and the driver may have poor brake feeling. A reduction of such basic hydraulic pressure hunting has been expected so far” (Kokubo, ¶[0021]).

The combination of Furuyama and Kokubo fails to explicitly teach if a response delay of the detected hydraulic pressure by the hydraulic pressure sensor with respect to the upstream target hydraulic pressure is equal to or larger than a predetermined allowable value even when the determination unit determines that the hydraulic pressure hunting is occurring, the limitation bolded for emphasis.

However, in the same field of endeavor, Yamanao teaches:
[wherein the control unit is configured to feedback control the downstream mechanism based on the detected hydraulic pressure by the hydraulic pressure sensor and the target wheel pressure] if a response delay of the detected hydraulic pressure by the hydraulic pressure sensor with respect to the upstream target hydraulic pressure is equal to or larger than a predetermined allowable value [even when... the hydraulic pressure hunting is occurring].  
(Yamanao,
See at least FIG.1: (CU), hydraulic unit 31, (PMC); FIG. 2; FIG. 5; FIG. 10: S7; ¶[0026]: a control unit CU connected to this hydraulic unit 31 and controlling each element or component; ¶[0031]: a pressure sensor PMC that detects a hydraulic pressure of the master cylinder M/C; ¶[0041]: target pressure operating section 101 computes a target hydraulic pressure P* of the wheel cylinder W/C on the basis of the signal of a master cylinder pressure Pmc detected by the pressure sensor PMC; ¶[0055]: the master cylinder pressure increases by the predetermined amount or more... the pressure increase control mode is selected... control hunting;
Where a control unit ([wherein the control unit]) controls hydraulic unit 31 and associated components based on the detected pressure, i.e. feedback control ([is configured to feedback control the downstream mechanism]) based on a master cylinder pressure Pmc detected by the pressure sensor PMC ([based on the detected hydraulic pressure by the hydraulic pressure sensor]) and a target hydraulic pressure of the wheel cylinder ([and the target wheel pressure]) if the master cylinder pressure  detected by the pressure sensor PMC increases by the predetermined amount or more (if a response delay of the detected hydraulic pressure by the hydraulic pressure sensor with respect to the upstream target hydraulic pressure is equal to or larger than a predetermined allowable value) even with control hunting ([even when... the hydraulic pressure hunting is occurring])).

It would have been obvious to a person having ordinary skill in the art prior to the effective filing date to combine the braking control device of Furuyama and Kokubo with the features taught by Yamanao because “...in a case where the driver depresses the brake pedal and the master cylinder pressure increases by the predetermined amount or more by the brake pedal depression, a judgment is made that there is a pressure increase intention (an intention of increasing the pressure), and the pressure increase control mode is selected” (Yamanao, ¶[0055]) and “Therefore, the boost control can be achieved while preventing the control hunting without providing the awkward feeling to the driver” (Yamanao, ¶[0139]).


Regarding claim 7, Furuyama and Kokubo teach the braking control device according to claim 3. Furuyama further discloses:
wherein the control unit is configured to feedback control the downstream mechanism based on the detected hydraulic pressure by the hydraulic pressure sensor and the target wheel pressure [if a response delay of the detected hydraulic pressure by the hydraulic pressure sensor with respect to the upstream target hydraulic pressure is equal to or larger than a predetermined allowable value even when the determination unit determines that the hydraulic pressure hunting is occurring].  
(Furuyama,
See at least FIG. 2: (32), (31), (1); FIG. 3; FIG. 4; ¶[0023]: a master cylinder pressure sensor 1 that detects a master cylinder pressure...  brake control unit 32.. outputs a control command signal to ESC 31; ¶[0026]: ESC 31 function; ¶[0037]: at step S2, a target wheel cylinder pressure by the ABS operation is read from the brake control unit 32; ¶[0038]: at step S3, a current master cylinder pressure is detected; ¶[0039]: attain the target wheel cylinder pressure from a current wheel cylinder pressure by a pressure decrease/increase control; ¶[0006]: the brake control device of the present invention adjusts a boost state of an upstream side brake fluid pressure... suppresses variation of the braking operation member; ¶[0041]-¶[0043]: variation suppression;
Where brake control unit 32 (wherein the control unit) uses a current wheel cylinder pressure to attain a target wheel cylinder pressure, i.e. feedback control by controlling ESC 31 (is configured to feedback control the downstream mechanism) based on the master cylinder pressure detected by master cylinder pressure sensor 1 in step S3 (based on the detected hydraulic pressure by the hydraulic pressure sensor) and the target wheel cylinder pressure read at step S2 (and the target wheel pressure)).

Kokubo further teaches:
[...] when the determination unit determines that the hydraulic pressure hunting is occurring.  
(Kokubo,
See at least FIG. 1: (70), (50): ¶[0043]: control unit of the brake apparatus for the vehicle 1 further includes a brake ECU 70; ¶[0073]: ECU 70 CPU ROM RAM programs; ¶[0075], ¶[0076]: hydraulic pressure controlling actuator 50 controlled by ECU 70; FIG. 7A-C; FIG. 10A-C; ¶[0157]-¶[0158]: target wheel cylinder hydraulic pressure Pwt; ¶[0172]: according to the control unit of the brake apparatus for the vehicle of the third embodiment, the target wheel cylinder hydraulic pressure Pwt is set by use of a value that is obtained by applying hysteresis to the master cylinder hydraulic pressure Pm (hereinafter referred to also as a master cylinder hydraulic pressure with hysteresis Pmh), instead of the master cylinder hydraulic pressure Pm itself; 
Where ECU 70 controls hydraulic pressure controlling actuator 50 as shown in FIG. 10A-C, when the variation in the master cylinder hydraulic pressure falls within the hunting range W (when the determination unit determines that the hydraulic pressure hunting is occurring); see ¶[0220]-¶[0223] for: static hysteresis range, hunting range W of the master cylinder hydraulic pressure Pm, dynamic hysteresis range).

It would have been obvious to a person having ordinary skill in the art prior to the effective filing date to combine the braking control device of Furuyama with the features taught by Kokubo because “When the basic hydraulic pressure hunting occurs, vibration caused by the hunting is transmitted to the brake pedal, and the driver may have poor brake feeling. A reduction of such basic hydraulic pressure hunting has been expected so far” (Kokubo, ¶[0021]).

The combination of Furuyama and Kokubo fails to explicitly teach if a response delay of the detected hydraulic pressure by the hydraulic pressure sensor with respect to the upstream target hydraulic pressure is equal to or larger than a predetermined allowable value even when the determination unit determines that the hydraulic pressure hunting is occurring, the limitation bolded for emphasis.

However, in the same field of endeavor, Yamanao teaches:
[wherein the control unit is configured to feedback control the downstream mechanism based on the detected hydraulic pressure by the hydraulic pressure sensor and the target wheel pressure] if a response delay of the detected hydraulic pressure by the hydraulic pressure sensor with respect to the upstream target hydraulic pressure is equal to or larger than a predetermined allowable value [even when... the hydraulic pressure hunting is occurring].  
(Yamanao,
See at least FIG.1: (CU), hydraulic unit 31, (PMC); FIG. 2; FIG. 5; FIG. 10: S7; ¶[0026]: a control unit CU connected to this hydraulic unit 31 and controlling each element or component; ¶[0031]: a pressure sensor PMC that detects a hydraulic pressure of the master cylinder M/C; ¶[0041]: target pressure operating section 101 computes a target hydraulic pressure P* of the wheel cylinder W/C on the basis of the signal of a master cylinder pressure Pmc detected by the pressure sensor PMC; ¶[0055]: the master cylinder pressure increases by the predetermined amount or more... the pressure increase control mode is selected... control hunting;
Where a control unit ([wherein the control unit]) controls hydraulic unit 31 and associated components based on the detected pressure, i.e. feedback control ([is configured to feedback control the downstream mechanism]) based on a master cylinder pressure Pmc detected by the pressure sensor PMC ([based on the detected hydraulic pressure by the hydraulic pressure sensor]) and a target hydraulic pressure of the wheel cylinder ([and the target wheel pressure]) if the master cylinder pressure  detected by the pressure sensor PMC increases by the predetermined amount or more (if a response delay of the detected hydraulic pressure by the hydraulic pressure sensor with respect to the upstream target hydraulic pressure is equal to or larger than a predetermined allowable value) even with control hunting ([even when... the hydraulic pressure hunting is occurring])).

It would have been obvious to a person having ordinary skill in the art prior to the effective filing date to combine the braking control device of Furuyama and Kokubo with the features taught by Yamanao because “...in a case where the driver depresses the brake pedal and the master cylinder pressure increases by the predetermined amount or more by the brake pedal depression, a judgment is made that there is a pressure increase intention (an intention of increasing the pressure), and the pressure increase control mode is selected” (Yamanao, ¶[0055]) and “Therefore, the boost control can be achieved while preventing the control hunting without providing the awkward feeling to the driver” (Yamanao, ¶[0139]).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kurosaki et al. (US 2009/0025383 A1) teaches a controller 20 includes an initial current value calculation unit 22 calculating an initial current value to open a normally open linear solenoid valve when a hydraulic pressure is shifted from a pressure reducing state or a pressure holding state to a pressure increasing state, a valve opening amount increasing unit 23 reducing the energization amount from the initial current value so that a valve opening amount of the normally open linear solenoid valve increases, an offsetting necessity determination unit 24 determining based on a predetermined condition whether or not the energization amount needs to be offset to an increase side when the valve opening amount increasing unit 23 reduces the energization amount, and an energization amount offsetting unit 25 offsetting at least once the energization amount to an increase side only for a predetermined time period when it is determined that such offsetting is necessary.
Nakaoka et al. (US 2016/0096434 A1) teaches a first ECU estimates whether the operation of a second actuator has been started, based on the variation of the hydraulic pressure with respect to the flow rate of hydraulic fluid outputted from a first actuator. Even in a case where the operation information of the second actuator is not received, the first ECU sets the control mode to a simultaneous operation mode, when it is estimated that the operation of the second actuator has been started. In the simultaneous operation mode, a controlled parameter of linear control valves on assumption that the second actuator is operating is set up, and a stop instruction of regenerative braking is transmitted to a hybrid ECU.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tawri M Matsushige whose telephone number is (571)272-3715. The examiner can normally be reached M-W (0830-1600) & Th (0830-1400).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lee can be reached on (571)270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/T.M.M./               Examiner, Art Unit 3668                                                                                                                                                                                         


/BRIAN P SWEENEY/               Primary Examiner, Art Unit 3668